Exhibit 10.1 FIRST MAJESTIC S ILV E RC0RP. April 25, 2014 BYEMAIL Sonora Resources Corp. PO Box 12616 Seattle WA 98111 Dear Sirs: Re:Demand for Payment We refer to the promissory notes dated February 19, 2013, March 15, 2013 and February 5, 2014 (collectively, the "PromissoryNotes") evidencing debt of Sonora Resources Corp. in the aggregate principal amount of US$300,000 plus accrued interest to First Majestic Silver Corp. ("First Majestic"). In accordance with the terms of the Promissory Notes, we hereby make a formal demand on you for the amount of $311,108.58 (the "AmountDue") representing the principal amount of US$300,000 plus accrued and unpaid interest. The calculation of the Amount Due is provided in the attached spreadsheet. Please provide First Majestic with the Amount Due by certified cheque or wire transfer no later than 5:00 .pm. (PST) on Monday, April 28, 2014. Ifyou do not provide us with the Amount Due by such date, we will take all steps necessary to recover the Amount Due and pursue all of our legal rights and remedies. Yours truly, FIRST MAJESTIC SILVER CORP. By: /s/ Connie Lillico Authorized Signatory Suite 1805, 925 West Georgia Street, Vancouver, B.C. Canada V6C 3L2 Phone: 604.688.3033IFax: 604.639-88731 Toll Free: 1.866.529.2807 IEmail: info@firstmajestic.com www.firstmajestic.com
